            Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 1 of 14



Brian S. King, #4610
Brent J. Newton, #6950
Nediha Hadzikadunic, #15851
BRIAN S. KING, P.C.
420 East South Temple, Suite 420
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com

Attorneys for Plaintiffs

                                 THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF UTAH, CENTRAL DIVISION


PAUL H., and N. H.,                                  COMPLAINT

                   Plaintiffs,                       2:20-cv-00318 - HCN

vs.

BLUE CROSS BLUE SHIELD of
MASSACHUSETTS, and the HARVARD
UNIVERSITY MEDICAL BENEFITS PLAN.

               Defendants.


         Plaintiffs Paul H. (“Paul”) and N. H. (“N.”), through their undersigned counsel, complain

and allege against Defendants Blue Cross Blue Shield of Massachusetts (“BCBSMA”) and the

Harvard University Medical Benefits Plan (“the Plan”) as follows:

                                 PARTIES, JURISDICTION AND VENUE

      1. Paul and N. are natural persons residing in Norfolk County, Massachusetts. Paul is N.’s

         father.

      2. BCBSMA is an independent licensee of the nationwide Blue Cross and Blue Shield

         network of providers and was the third-party claims administrator for the Plan during the

         treatment at issue in this case.



                                                 1
      Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 2 of 14



3. The Plan is a self-funded employee welfare benefits plan under 29 U.S.C. §1001 et. seq.,

   the Employee Retirement Income Security Act of 1974 (“ERISA”). Paul was a

   participant in the Plan and N. was a beneficiary of the Plan at all relevant times.

4. N. received medical care and treatment at Fulshear Treatment to Transition (“Fulshear”).

   Fulshear is an inpatient treatment facility located in Texas, which provides sub-acute

   inpatient treatment to adolescents with mental health, behavioral, and/or substance abuse

   problems.

5. BCBSMA denied claims for payment of N.’s medical expenses in connection with their

   treatment at Fulshear. This lawsuit is brought to obtain the Court’s order requiring the

   Plan to reimburse Paul for the medical expenses he has incurred and paid for N.’s

   treatment.

6. This Court has jurisdiction over this case under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

   §1331.

7. Venue is appropriate under 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(c) based on

   ERISA’s nationwide service of process and venue provisions, and because BCBSMA

   does business in Utah through its network of affiliates. Finally, in light of the sensitive

   nature of the medical treatment at issue, it is the Plaintiffs’ desire that the case be

   resolved in the State of Utah where it is more likely their privacy will be preserved.

8. The remedies the Plaintiffs seek under the terms of ERISA and under the Plan are for the

   benefits due under the terms of the Plan, and pursuant to 29 U.S.C. §1132(a)(1)(B), for

   appropriate equitable relief under 29 U.S.C. §1132(a)(3) based on the Defendants’

   violation of the Mental Health Parity and Addiction Equity Act of 2008 ("MHPAEA"),




                                              2
           Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 3 of 14



        an award of prejudgment interest, and an award of attorney fees and costs pursuant to 29

        U.S.C. §1132(g).

                                        BACKGROUND FACTS

                                                       Fulshear

    9. N. was admitted to Fulshear on October 26, 2017, due to ongoing problems with drug

        use, anxiety, sexual trauma, gender identity issues, eating disorder problems, and

        incidents of self-harm.

    10. In a letter dated November 1, 2017, BCBSMA denied payment for N.’s treatment at

        Fulshear. The letter stated in part:

                 We’re not able to approve the request because your subscriber certificate indicates
                 that you have no benefit for this service.

                 In your Benefit Description/Subscriber Certificate Part 5 (Covered Services),
                 under Mental Health and Substance Abuse Treatment, indicates: “No benefits are
                 provided for: psychiatric services for a condition that is not a mental condition;
                 residential or other care that is custodial care; and services and/or programs that
                 are not medically necessary to treat your mental condition. Some examples of
                 services and programs that are not covered by this health plan are: services that
                 are performed in educational, vocational, or recreational settings; and “outward
                 bound-type,” “wilderness,” “camp,” or “ranch” programs. These types of non-
                 covered programs may be in residential or nonresidential settings. They may
                 include therapeutic elements and/or clinical staff services as well as vocational,
                 educational, problem solving, and/or recreational activities. These programs may
                 have educational accreditation. The staff may include some licensed mental health
                 providers who may provide some therapy. No benefits are provided for any
                 services furnished along with one of these non-covered programs. For example,
                 no benefits are provided for therapy and/or psychotherapy furnished along with
                 one of these non-covered programs.”1

                 Based on the information publically [sic] available to us about this facility,
                 program, and information provided with this request the services requested are
                 being rendered as part of Ranch Program. [sic]
                 Therefore services rendered in this setting are specifically excluded from
                 coverage in your BLUE CHOICE 2 Benefit Description/Subscriber Certificate.

1BCBSMA also sent a less detailed second letter dated November 1, 2017, which denied care by citing the
quotation above.



                                                       3
      Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 4 of 14




           There are other types of in-network treatment, that are outlined in your Benefit
           Description/Subscriber Certificate, that constitute covered services and are
           available as an alternative to attending Fulshear Ranch Academy. The other levels
           of care you may qualify for are: an inpatient psychiatric stay, acute residential
           treatment, partial hospital program, an intensive outpatient program and
           outpatient services provided by a clinician with an appropriate license. …

11. On April 23, 2018, Paul submitted an appeal of the denial of payment for N.’s treatment.

   He contended that the treatment offered at Fulshear was a covered service under the

   terms of the Plan and that it was a fully accredited residential treatment program and not

   a “ranch program” as BCBSMA had dismissively claimed.

12. He contended that just because Fulshear called its campus “the ranch” did not

   automatically mean that the facility was a ranch program. He noted that Fulshear’s

   website, as well as other publicly available information, correctly identified Fulshear as a

   residential treatment program. He encouraged BCBSMA to evaluate more than just “the

   name of the facility she was treated at.”

13. He argued that the type of treatment N. received at Fulshear was a covered benefit under

   the terms of the Plan, which clearly offered coverage for the mental health conditions N.

   suffered from. He asserted that BCBSMA was twisting the wording of the Plan’s

   exclusion of custodial care to justify its denial of N.’s treatment. He quoted the Plan’s

   definition of custodial care and argued that it was evident from N.’s medical records, as

   well as her treatment plan, that her time at Fulshear was not custodial in nature. He also

   included a letter of medical necessity from one of N.’s therapists which reiterated that

   Fulshear did not provide custodial services, such as assistance with feeding or bathing.

14. He contended that Fulshear fit the Plan’s definition of an intermediate level treatment

   facility. He argued that Fulshear offered treatment which was consistent with generally




                                               4
      Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 5 of 14



   accepted standards of medical practice, and that its employees were appropriately

   licensed and qualified. He pointed out that Fulshear was accredited by a national

   organization, the Joint Commission on Accreditation of Healthcare Organizations, which

   he stated was a certification that was very difficult to achieve and was only offered to

   facilities meeting “an extremely high standard of care.”

15. Paul argued that BCBSMA’s denial violated federal statutes, including MHPAEA. He

   wrote that MHPAEA compelled insurers to offer coverage for their mental health

   services “at parity” with equivalent levels of medical or surgical services. He identified

   skilled nursing and rehabilitation facilities as some of the medical or surgical analogues

   to N.’s treatment.

16. He took issue with BCBSMA’s use of the term acute residential treatment. He pointed

   out that this contradicted the definition of residential treatment as defined by the terms of

   the Plan, the mental health field at large, and MHPAEA’s final rules. He argued that

   Fulshear was a subacute facility and that it did not offer any acute services. He further

   argued that the term acute residential treatment was a misnomer and was “on its face,

   without meaning within the mental health and substance abuse treatment community.”

17. The terms of the ERISA plan document providing coverage to Paul specifically state that

   BCBSMA covers “intermediate” inpatient mental health and substance use disorder

   treatment and “may include (but is not limited to) … acute residential treatment ….”

18. Paul contended that BCBSMA could not claim that it covered intermediate level mental

   health services if in practice it only covered acute treatment. He termed this as a blatant

   contradiction and contrary to generally accepted standards of medical practice. He also




                                             5
      Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 6 of 14



   claimed that it constituted a nonquantitative treatment limitation in violation of

   MHPAEA.

19. Paul also stated that Massachusetts had its own parity laws to which BCBSMA and the

   Plan were subject which also mandated that coverage be offered for N.’s treatment.

20. He requested that in the event that BCBSMA did not pay the claim that it provide him

   with a copy of all documents under which the Plan was operated, including all governing

   plan documents, the Certificate of Coverage, any insurance policies in place for the

   benefits he was seeking, any administrative service agreements that existed, the Plan’s

   mental health and substance abuse criteria, the Plan’s criteria for skilled nursing and

   rehabilitation facilities, and any reports from any physician or other professional

   regarding the claim. (collectively the “Plan Documents”)

21. In a letter dated May 17, 2018, BCBSMA upheld the denial. The letter stated in part:

           An excerpt from Fulshear Treatment to Transition’s website describes The [sic]
           Ranch program as follows: “Fulshear is on 34 acres we call The Ranch…
           Physical exercise is a primary part of ranch life. Tending the horses, going off-
           campus to the gym and other activities help you renew your body and restore your
           physical health… Each day, you’ll help take care of the animals and enjoy
           breakfast together before tending to responsibilities like chores and personal
           hygiene…We optimize the schedule to nourish your mind, body and soul,
           building into each day therapy, meditation, academics and healthy education.
           Staff lead these groups in the morning, during exercise time, horseback riding and
           life skills …We encourage bonding through cooking and meal preparation, crafts
           and games, and Girl’s Night Out off campus outings. To ensure a connection to
           family is maintained, a designated time is set aside every day for emails or phone
           calls.” Based on this description, services provided at Fulshear Treatment to
           Transition do not meet our clinical criteria standards as an acute residential
           treatment facility and are specifically excluded from coverage in your Blue
           Choice Plan 2 Benefit Description.

           There are other types of in-network and out-of-network treatment that are outlined
           in your Benefit Description, that constitute covered services and were available at
           the time you began attending Fulshear Treatment to Transition. The other levels
           of care you may have qualified for are: an inpatient psychiatric stay, acute




                                             6
Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 7 of 14



   residential treatment, partial hospital program, an intensive outpatient program
   and outpatient services provided by a clinician with an appropriate license.

   We considered the information that you presented; however, as noted your plan
   states that “No benefits are provided for: psychiatric services for a condition that
   is not a mental condition; residential or other care that is custodial care; and
   services and/or programs that are not medically necessary to treat your mental
   condition. Some examples of services and programs that are not covered by this
   health plan are: services that are performed in educational, vocational or
   recreational settings; and ‘outward bound type,’ ‘wilderness,’ ‘camp,’ or ‘ranch’
   programs. These types of non covered programs may be in residential or non-
   residential settings. They may include therapeutic elements and/or clinical staff
   services as well as vocational, educational, problem solving, and/or recreational
   activities, These programs may have educational accreditation. The staff may
   include some licensed mental health providers who may provide some therapy.
   No benefits are provided for any services furnished along with one of these non
   covered programs. For example, no benefits are provided for therapy and/or
   psychotherapy furnished along with one of these non covered programs.”

   The plan excludes coverage for all care provided in a wilderness and/or ranch
   program setting. The plan excludes any coverage for residential, recreational,
   educational, or other custodial care provided in educational, vocational or
   recreational settings including room and board not associated with inpatient
   hospital care and all care provided in a wilderness based setting. For example, the
   plan excludes coverage for “[c]lub membership fees” and “educational,
   vocational, or psychosocial counselling” not associated with outpatient cardiac
   rehabilitation (page 34); “meals, personal comfort items, and housekeeping
   services” or custodial care associated with home health care (page 38), and the
   plan excludes coverage for “exams that are needed: to take part in school, camp,
   and sports activities” (page 50).

   Please note that the claims submitted by Fulshear Treatment to Transition only
   seek coverage for room and board. General room and board is not covered in your
   plan. Room and board in this instance indicates that you are living at Fulshear
   Treatment to Transition. It is not part of a covered service, such as a hospital stay,
   where room and board constitutes an inpatient medical service. Inpatient services
   are only covered when you have a benefit for those services and pre approval is
   received for those services as outlined in your plan. See pages 44 of the Benefit
   Description. No pre-approval was received for these services.

   Please be aware that although you may have resided in or at a ranch and/or
   wilderness program, these services are not the type of residential programs which
   are covered by your plan. Please also be aware that, while denying this claim
   since the services do not constitute a covered benefit, we are not making a
   medical necessity judgment about the type of care that you qualified for at the
   time that you entered Fulshear Treatment to Transition. …



                                     7
      Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 8 of 14




22. The Plaintiffs exhausted their pre-litigation appeal obligations under the terms of the Plan

   and ERISA.

23. The denial of benefits for N.’s treatment was a breach of contract and caused Paul to

   incur medical expenses that should have been paid by the Plan in an amount totaling over

   $95,000.

24. BCBSMA failed to provide the Plaintiffs with a copy of the Plan Documents, including

   any medical necessity criteria for mental health and substance use disorder treatment and

   for skilled nursing or rehabilitation facilities in spite of Paul’s request.

                                  FIRST CAUSE OF ACTION

              (Claim for Recovery of Benefits Under 29 U.S.C. §1132(a)(1)(B))

25. ERISA imposes higher-than-marketplace quality standards on insurers and plan

   administrators. It sets forth a special standard of care upon plan fiduciaries such as

   BCBSMA, acting as agent of the Plan, to “discharge [its] duties in respect to claims

   processing solely in the interests of the participants and beneficiaries” of the Plan. 29

   U.S.C. §1104(a)(1).

26. ERISA also underscores the particular importance of accurate claims processing and

   evaluation by requiring that administrators provide a “full and fair review” of claim

   denials and to engage in a meaningful dialogue with the Plaintiffs in the pre-litigation

   appeal process. 29 U.S.C. §1133(2).

27. The denial letters produced by BCBSMA do little to elucidate whether BCBSMA

   conducted a meaningful analysis of the Plaintiffs’ appeals or whether it provided them

   with the “full and fair review” to which they are entitled. BCBSMA failed to

   substantively respond to the issues presented in Paul’s appeals and did not meaningfully



                                              8
      Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 9 of 14



   address the arguments or concerns that the Plaintiffs raised during the appeals process.

28. While BCBSMA did state that it had considered the information presented in the appeal,

   it then proceeded to mostly quote the same portions of the Plan it had relied upon in the

   initial denial without providing any analysis as to why they were applicable.

29. BCBSMA and the agents of the Plan breached their fiduciary duties to N. when they

   failed to comply with their obligations under 29 U.S.C. §1104 and 29 U.S.C. §1133 to act

   solely in N.’s interest and for the exclusive purpose of providing benefits to ERISA

   participants and beneficiaries, to produce copies of relevant documents and information

   to claimants upon request, and to provide a full and fair review of N.’s claims.

30. The actions of BCBSMA and the Plan in failing to provide coverage for N.’s medically

   necessary treatment are a violation of the terms of the Plan and its medical necessity

   criteria.

                             SECOND CAUSE OF ACTION

               (Claim for Violation of MHPAEA Under 29 U.S.C. §1132(a)(3))

31. MHPAEA is incorporated into ERISA and is enforceable by ERISA participants and

   beneficiaries as a requirement of both ERISA and MHPAEA.

32. Generally speaking, MHPAEA requires ERISA plans to provide no less generous

   coverage for treatment of mental health and substance use disorders than they provide for

   treatment of medical/surgical disorders.

33. MHPAEA prohibits ERISA plans from imposing treatment limitations on mental health

   or substance use disorder benefits that are more restrictive than the predominant

   treatment limitations applied to substantially all medical and surgical benefits and also




                                              9
     Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 10 of 14



   makes illegal separate treatment limitations that are applicable only with respect to

   mental health or substance use disorder benefits. 29 U.S.C.§1185a(a)(3)(A)(ii).

34. Impermissible nonquantitative treatment limitations under MHPAEA include, but are not

   limited to, medical management standards limiting or excluding benefits based on

   medical necessity, restrictions based on geographic location, facility type, provider

   specialty, and other criteria that limit the scope or duration of benefits for mental health

   or substance use disorder treatment. 29 C.F.R. §2590.712(c)(4)(ii)(A) and (H).

35. The explicit language of the SPD, one of the governing plan documents, state that

   medically necessary services are “Furnished in accordance with generally accepted

   standards of professional medical practice (as recognized by the relevant medical

   community).”

36. The medical necessity criteria used by BCBSMA for the intermediate level mental health

   treatment benefits at issue in this case are more stringent or restrictive than the medical

   necessity criteria the Plan applies to analogous intermediate levels of medical or surgical

   benefits.

37. Comparable benefits offered by the Plan for medical/surgical treatment analogous to the

   benefits the Plan excluded for N.’s treatment include sub-acute inpatient treatment

   settings such as skilled nursing facilities, inpatient hospice care, and rehabilitation

   facilities. For none of these types of treatment does BCBSMA exclude or restrict

   coverage of medical/surgical conditions by imposing acute care requirements for a sub-

   acute level of care. To do so, would violate not only the terms of the insurance contract,

   but also generally accepted standards of medical practice.




                                             10
     Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 11 of 14



38. In its review of N.’s claims, BCBSMA’s reviewers improperly utilized acute medical

   necessity criteria to evaluate the non-acute inpatient residential treatment that N.

   received. BCBSMA’s improper use of acute inpatient medical necessity criteria is plainly

   evident from the denial letters. This improper use of acute inpatient criteria was a

   nonquantitative treatment limitation that cannot permissibly be applied to evaluate the

   sub-acute level of care that N. received. The Plan does not require individuals receiving

   treatment at sub-acute inpatient facilities for medical/surgical conditions to satisfy acute

   medical necessity criteria in order to receive Plan benefits.

39. While BCBSMA explicitly acknowledges its use of acute criteria by claiming to offer

   coverage for “Acute residential treatment” in the SPD, it does not define other

   intermediate levels of care as an acute service. BCBSMA defines intermediate care as

   more intensive than traditional outpatient care, but not severe enough that 24 hour

   hospitalization is needed. Only in the case of residential treatment is the term “acute”

   used for this level of care.

40. The treatment provided in an acute care environment is necessarily distinct from

   treatment provided in a non-acute environment. Utilizing acute criteria to evaluate a non-

   acute claim will result in a near universal denial of benefits, regardless of the medical

   necessity, clinical appropriateness, or nature of the treatment.

41. The Defendant cannot and will not deny that use of acute care criteria, either on its face

   or in application, to evaluate sub-acute treatment violates generally accepted standards

   of medical practice. They must and do acknowledge that they adhere to generally

   accepted standards of medical practice when they evaluate the medical necessity criteria

   of both mental health/substance use disorders and medical/surgical claims.




                                             11
     Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 12 of 14



42. When BCBSMA and the Plan receive claims for intermediate level treatment of medical

   and surgical conditions, they provide benefits and pay the claims as outlined in the terms

   of the Plan based on generally accepted standards of medical practice. BCBSMA and the

   Plan evaluated N.’s mental health claims using medical necessity criteria that deviate

   from generally accepted standards of medical practice. This process resulted in a

   disparity because the Plan denied coverage for mental health benefits when the analogous

   levels of medical or surgical benefits would have been paid.

43. In this manner, the Defendants violate 29 C.F.R. §2590.712(c)(4)(i) because the terms of

   the Plan and the medical necessity criteria utilized by the Plan and BCBSMA, as written

   or in operation, use processes, strategies, standards, or other factors to limit coverage for

   mental health or substance use disorder treatment in a way that is inconsistent with, and

   more stringently applied, than the processes, strategies, standards or other factors used to

   limit coverage for medical/surgical treatment in the same classification.

44. BCBSMA and the Plan did not produce the Plan Documents the Plaintiffs requested to

   evaluate medical necessity and MHPAEA compliance, nor did they address in any

   substantive capacity the Plaintiffs’ allegations that BCBSMA and the Plan were not in

   compliance with MHPAEA.

45. The violations of MHPAEA by BCBSMA and the Plan give the Plaintiffs the right to

   obtain appropriate equitable remedies as provided under 29 U.S.C. §1132(a)(3) including,

   but not limited to:

   (a) A declaration that the actions of the Defendants violate MHPAEA;

   (b) An injunction ordering the Defendants to cease violating MHPAEA and requiring

       compliance with the statute;




                                             12
      Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 13 of 14



     (c) An order requiring the reformation of the terms of the Plan and the medical necessity

        criteria utilized by the Defendants to interpret and apply the terms of the Plan to

        ensure compliance with MHPAEA;

     (d) An order requiring disgorgement of funds obtained by or retained by the Defendants

        as a result of their violations of MHPAEA;

     (e) An order requiring an accounting by the Defendants of the funds wrongly withheld by

        each Defendant from participants and beneficiaries of the Plan and other BCBSMA

        insured and administered plans as a result of the Defendants’ violations of MHPAEA;

     (f) An order based on the equitable remedy of surcharge requiring the Defendants to

        provide payment to the Plaintiffs as make-whole relief for their loss;

     (g) An order equitably estopping the Defendants from denying the Plaintiffs’ claims in

        violation of MHPAEA; and

     (h) An order providing restitution from the Defendants to the Plaintiffs for their loss

        arising out of the Defendants’ violation of MHPAEA.

46. In addition, Plaintiffs are entitled to an award of prejudgment interest pursuant to U.C.A.

     §15-1-1, and attorney fees and costs pursuant to 29 U.S.C. §1132(g)


     WHEREFORE, the Plaintiffs seek relief as follows:

1.       Judgment in the total amount that is owed for N.’s medically necessary treatment at

         Fulshear under the terms of the Plan, plus pre and post-judgment interest to the date

         of payment;

2.       Appropriate equitable relief under 29 U.S.C. §1132(a)(3) as outlined in Plaintiffs’

         Second Cause of Action;

3.       Attorney fees and costs incurred pursuant to 29 U.S.C. §1132(g); and



                                              13
         Case 1:20-cv-11252-LTS Document 2 Filed 05/15/20 Page 14 of 14



   4.      For such further relief as the Court deems just and proper.

           DATED this 15th day of May 2020.


                                                    By      s/ Brian S. King
                                                           Brian S. King
                                                           Attorney for Plaintiffs




County of Plaintiffs’ Residence:
Norfolk County, Massachusetts




                                               14
